DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 13-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16, 18-21, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Giuntini et al. (US 2016/0013728 A1) in view of Nelson et al. (US 2008/0136374 A1).
In regards to claim 13, Giuntini discloses, in figure 1, an uninterruptible power supply (10) for a three-phase AC voltage grid (Par 0020), the uninterruptible power supply comprising: an LC resonant circuit (26; figure 4 shows the further details of 26) connected between an AC voltage grid supply (20) and a load (16), said LC resonant circuit (26) being formed with a series circuit having an inductor (Fig. 4, 410) and a capacitor (Fig. 4, 412); a switch (36) connected in series with said LC resonant circuit (26) to form a series circuit (Par 0028); an actuation unit (Fig. 2, 220) for actuating said switch (Par 0028, 0034; controller 220 actuates rectifier 212 and actuates K4 to open during a grid fault); said series circuit of said switch (36) and said LC resonant circuit (26) being connected between the grid supply (20) and a node (node between 26 and 30) between said series circuit (series circuit of 36 and 26) and the load (16, par 0019); and an energy storage system (28) connected to said node (node between 26 and 30) and in parallel with said LC resonant circuit (26, par 0034), said energy storage system (28) including a DC voltage energy storage device (28; battery, par 0016), but does not disclose an energy converter connected between said node and said DC voltage energy storage device to convert a DC voltage from the DC voltage energy storage device into an AC voltage and vice versa.
However, Nelson discloses, in figure 4, an energy converter (44, 46, 48) connected between said node (node between 26 and 30 as discussed in Giuntini) between and said DC voltage energy storage device (28 battery as discussed in Giuntini) to convert a DC voltage from the DC voltage energy storage device into an AC voltage (44) and vice versa (Par 0021-0022, 0026).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini to incorporate the teachings of Nelson by including an energy converter connected between said node and said DC voltage energy storage device to convert a DC voltage from the DC voltage energy storage device into an AC voltage and vice versa in order to provide sufficient power to recharge the power source 18 (Nelson, Par 0026).
In regards to claim 14, Giuntini in view of Nelson disclose the uninterruptible power supply according to claim 13. Giuntini further discloses, in figure 2, wherein said actuation unit (220) is configured to detect a grid fault with the grid supply via a current measurement or voltage measurement and to open said switch in response to a grid fault (Par 0026 – 0028, 0034).
In regards to claim 15, Giuntini in view of Nelson disclose the uninterruptible power supply according to claim 13. Giuntini further discloses further comprising a bypass switch (Fig. 5, static switch) connected in parallel with said LC resonant circuit (Fig. 4; 410, 412) saidPage 4 of 8Docket No. 2017P02208Application No. PCT/EP2018/066504Prel. Amdt. dated January 2, 2020 bypass switch being configured for actuation by said actuation unit or by said energy storage system (Par 0014, 0019; bypass switch is switched closed when energy storage device is inoperable and the UPS has an internal failure, therefore the bypass switch is configured by said energy storage system for actuation).
In regards to claim 16, Giuntini in view of Nelson disclose the uninterruptible power supply according to claim 15. Giuntini further discloses wherein said bypass switch is closed (Par 0014) when said energy storage system is not operational (Par 0014, 0019; bypass switch is switched closed when energy storage device is inoperable and the UPS has an internal failure.)
In regards to claim 18, Giuntini discloses the claimed invention except for wherein a resonant frequency of said LC resonant circuit is determined by a frequency of said grid supply. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein a resonant frequency of said LC resonant circuit is determined by a frequency of said grid supply as it is well known inherently that a grid supply operates on a frequency of 60 Hz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini by including wherein a resonant frequency of said LC resonant circuit is determined by a frequency of said grid supply in order to enable the 
In regards to claim 19, Giuntini discloses the claimed invention except for wherein the resonant frequency of said LC resonant circuit is 50 Hz or 60 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the resonant frequency of said LC resonant circuit is 50 Hz or 60 Hz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini by including wherein the resonant frequency of said LC resonant circuit is 50 Hz or 60 Hz in order to enable the implementation of adaptive capacity control schemes to increase the rectifier efficiency in low-load conditions. The disclosed embodiments reduce stress on the rectifier and on the energy storage (Giuntini; Par 0042).
In regards to claim 20, Giuntini discloses the claimed invention except for wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit of substantially one second. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit of substantially one second, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini by including wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit of substantially one 
In regards to claim 21, Giuntini discloses the claimed invention except for wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit in a range between 1 second and 10 seconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit in a range between 1 second and 10 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini by including wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit in a range between 1 second and 10 seconds in order to enable the implementation of adaptive capacity control schemes to increase the rectifier efficiency in low-load conditions. The disclosed embodiments reduce stress on the rectifier and on the energy storage (Giuntini; Par 0042).
In regards to claim 26, Giuntini discloses, in figure 1, a method of operating an uninterruptible power supply (10) in a three-phase AC voltage grid (par 0012), which comprises:4 of 92017P02208 - Application No. 16/628,759 Response to Office action January 15, 2021Response submitted July 14, 2021during normal operation, operating a load (16) via a grid supply (20; par 0019) that is connected to the load via a series circuit consisting of an LC resonant circuit (26, figure 4 shows the further details of 26) and a switch (36), with the LC resonant circuit having a series circuit consisting of an inductor (Fig. 4, 410) and a capacitor (Fig. 4, 412); during the normal operation, supporting a voltage carried via the series circuit (series circuit of 36 and 26) by regulating a voltage of an energy storage system (28; par 0019, during normal operation, controller 42 sends signals to various components (e.g., rectifier 26, inverter 30) 
However, Nelson discloses, in figure 4, wherein the energy storage system (28 as discussed in Giuntini) includes a DC voltage energy storage device (28 battery as discussed in Giuntini) and an energy converter (44, 46, 48) to convert a DC voltage from the DC voltage energy storage device into an AC voltage and vice versa (Par 0021-0022, 0026).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini to incorporate the teachings of Nelson by including wherein the energy storage system includes a DC voltage energy storage device and an emery converter to convert a DC voltage from the DC voltage energy storage device into an AC voltage and vice versa in order to provide sufficient power to recharge the power source 18 (Nelson, Par 0026).
In regards to claim 28, .
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Giuntini et al. (US 2016/0013728 A1) in view of Nelson et al. (US 2008/0136374 A1) in further view of Kressner et al. (US 2012/0019203 A1).
In regards to claim 17, Giuntini in view of Nelson discloses the uninterruptible power supply according to claim 15 but does not disclose wherein said bypass switch is a medium-voltage switch.
However, Kressner discloses wherein said bypass switch (Fig. 5, static switch as discussed in Giuntini above) is a medium-voltage switch (Fig. 2, 72; Par 0025, 0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini and Nelson to incorporate the teachings of Kressner by including wherein said bypass switch is a medium-voltage switch in order to reduce the transmission voltage to distribution levels such as 13 KV, 27 KV or 33 KV for the end users (Kressner; Par 0021).
In regards to claim 22, Giuntini in view of Nelson discloses the uninterruptible power supply according to claim 13, but does not disclose wherein said switch is a medium-voltage switch.
However, Kressner discloses wherein said switch (Fig. 2, 74) is a medium-voltage switch (Par 0025, 0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini and Nelson to incorporate the teachings of Kressner by including wherein said switch is a medium-voltage switch in order to reduce the transmission voltage to distribution levels such as 13 KV, 27 KV or 33 KV for the end users (Kressner; Par 0021).
Claims 23-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Giuntini et al. (US 2016/0013728 A1) in view of Nelson et al. (US 2008/0136374 A1) in further view of Kanakasabai et al. (US 2017/0077746 A1).
In regards to claim 23, Giuntini in view of Nelson discloses the uninterruptible power supply according to claim 13, but does not disclose a medium-voltage grid.
However, Kanakasabai discloses, in figure 1A, a medium-voltage grid (102; par 0011).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini and Nelson to incorporate the teachings of Kanakasabai by including a medium-voltage grid in order to avoid a full-power rated transformer at the load end and hence offers advantages in terms of low footprint and high operating efficiency (Kanakasabai; Par 0044).
In regards to claim 24, Giuntini, Nelson, and Kanakasabai discloses the uninterruptible power supply according to claim 23. Kanakasabai further discloses wherein the medium-voltage grid is a three-phase grid (Par 0011), with each of the phases having a voltage of at least 1000 volts (Par 0016 and 0044).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini and Nelson to incorporate the teachings of Kanakasabai by including wherein the medium-voltage grid is a three-phase grid, with each of the phases having a voltage of at least 1000 volts in order to avoid a full-power rated transformer at the load end and hence offers advantages in terms of low footprint and high operating efficiency (Kanakasabai; Par 0044).
In regards to claim 25, Giuntini, Nelson, and Kanakasabai disclose the uninterruptible power supply according to claim 24, Kanakasabai further discloses wherein each of the phases of the medium-voltage grid has a voltage in a range between 1 kV and 52 kV (Par 0010-0011, 0016, 0044)..
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini and Nelson to incorporate the teachings of Kanakasabai by including wherein each of the phases of the medium-voltage grid has a voltage in a 
In regards to claim 27, Giuntini in view of Nelson disclose the method according to claim 26, but does not disclose a three-phase AC voltage grid being a medium-voltage grid.
However, Kanakasabai discloses a three-phase AC voltage grid (Fig. 1A, 102) being a medium-voltage grid (Par 0011).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini and Nelson to incorporate the teachings of Kanakasabai by including a three-phase AC voltage grid being a medium-voltage grid in order to avoid a full-power rated transformer at the load end and hence offers advantages in terms of low footprint and high operating efficiency (Kanakasabai; Par 0044).
Allowable Subject Matter
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842